Exhibit 99.1 NOVA FURNITURE LIMITED FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 NOVA FURNITURE LIMITED CONTENTS Independent Auditors’ Report 1 Financial Statements Consolidated Balance Sheets 2-3 Consolidated Statements of Income and Comprehensive Income 4 Consolidated Statements of Stockholders’ Equity 5 Consolidated Statements of Cash Flows 6-7 Notes to Consolidated Financial Statements 8-30 INDEPENDENT AUDITORS’ REPORT To the Board of Directors of Nova Furniture Limited We have audited the accompanying consolidated balance sheets of Nova Furniture Limited (the “Company”) as of December 31, 2010 and 2009, and the related consolidated statements of income and comprehensive income, stockholders’ equity and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with generally accepted auditing standards as established by the Auditing Standards Board (United States) and in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Nova Furniture Limited as of December 31, 2010 and 2009, and the results of its operations, and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Marcum Bernstein & Pinchuk Marcum Bernstein & Pinchuk New York, NY May 18, 2011 1 NOVA FURNITURE LIMITED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS DECEMBER 31, 2 Assets Current Assets Cash and cash equivalents $ $ Accounts receivable Advance to suppliers Inventory Due from related party Other current assets Deferred tax asset Total Current Assets Non-Current Assets Plant, property and equipment, net Construction in progress Intangible assets, net Total Non-Current Assets Total Assets $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 NOVA FURNITURE LIMITED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (CONTINUED) DECEMBER 31, 2 Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ $ Advance from customers Accrued expenses and other payables Taxes payable Due to related party Total Current Liabilities Non-Current Liabilities Deferred rent payable Deferred tax liability, net Income taxes payable Total Non-Current Liabilities Total Liabilities Contingencies and Commitments Stockholders' Equity Common stock, $1 par value; 50,000 shares authorized, 2 shares issued and outstanding as of December 31, 2010 2 2 and 2009, respectively Additional paid in capital Statutory reserves Accumulated other comprehensive income Retained earnings (accumulated deficit) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 NOVA FURNITURE LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME FOR THE YEARS ENDED DECEMBER 31, 2 Net Sales $ $ Cost of Sales Gross Profit Operating Expenses Selling expenses General and administrative expenses Loss on disposal of plant, property and equipment Total Operating Expenses Income From Operations Other Income (Expenses) Non-operating income Non-operating expenses ) ) Foreign exchange transaction loss ) ) Financial expense ) ) Total Other (Expenses) Income, Net ) Income Before Income Tax Income Tax Expense Net Income Other Comprehensive Income Foreign currency translation ) Comprehensive Income $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 NOVA FURNITURE LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY FOR THE YEARS ENDED DECEMBER 31, 2 Accumulated Retained Other Earnings Total Common stock Additional Paid Comprehensive Statutory (Accumulated Stockholders' Shares Amount in Capital Income Reserve Deficit) Equity Balance - January 1, 2009 2 $
